DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: inner surface 212 in paragrapgh [0015}.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: element 304 in Fig. 3, which appears to be the free end portion of spring member 166, is not referenced in the specification. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 16 is objected to because of the following informalities:  Claim 16 recites "one of the outer peripheral edge of the support member" and is drawn to claim 15, which only defines "an outer peripheral edge of the support member." The applicant must amend either claim 15 or claim 16 to accurately reflect the number of peripheral edges defined. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-7, 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morishita et al. (US 4785612 A) in view of Persson (US 20110173941 A1).

REGARDING CLAIM 1 
Morishita teaches a lawn mower (21) comprising: 
a blade housing (22); (C3, L56-58)
a height adjusting mechanism for adjusting a height of the blade housing with respect to the associated ground, (C3, L43-46)
the height adjusting mechanism includes rear wheel support members ((54), Fig. 3) for supporting rear drive wheels (28,29); (C4, L61-68)
and each rear drive wheel includes a cover (Fig. 4, unlabeled element located between support member (54) and rear wheel (28)) having an exterior cover part (side facing the wheel (28)) and an interior cover part (side facing the support member (54)),


    PNG
    media_image1.png
    894
    369
    media_image1.png
    Greyscale

Cover as shown in Fig. 4 of Morishita
the interior cover part of each cover directly connected to the support members without the use of separate associated mechanical fasteners. (Fig. 4 shows a snap-fit connection between the interior of the cover and the support member (54).)

    PNG
    media_image2.png
    515
    129
    media_image2.png
    Greyscale

It should be noted that Morishita is cited as a US equivalent of the prior art referenced in Fig. 1 of Persson, therefore it is inferred that the unlabeled element of Morishita (circled in red) located between the height-adjusting support member (54) and the rear wheel (28) disclosed in Fig. 4 can be drawn to the cover (109) located between the height-adjusting support member (106) and the rear wheel (102) disclosed in Persson. Persson at Para. [0007]) teaches that the cover (109) is provided to prevent dirt from entering the inside of the wheel and gear mechanism. Therefore, it would have been obvious to one of ordinary skill in the art, as of the effective filing date, that the unlabeled element in Morishita disposed behind the rear wheel (28) and configured to snap-fit onto the support member (54) would inherently serve to seal off the transmission components from outside exposure, as explicitly taught by Persson. 

REGARDING CLAIM 2
Morishita/Persson teaches the lawn mower of claim 1. Morishita further teaches 
wherein each cover is configured for a snap-fit connection with one of the support members.  (Fig. 4)

REGARDING CLAIM 3
Morishita/Persson teaches the lawn mower of claim 2. Morishita further teaches 
wherein each interior cover part includes at least one connector which is integrally formed with the interior cover part to define a unitary component. (see check-shaped connectors circled above.)

REGARDING CLAIM 4
Morishita/Persson teaches the lawn mower of claim 3. Morishita further teaches 
wherein the at least one connector is plural connectors, each integrally formed with the interior cover part. (Fig. 4 discloses two connectors integrally formed with the interior cover part (see check-shaped connectors circled above).)

REGARDING CLAIM 5
Morishita/Persson teaches the lawn mower of claim 4. Morishita further teaches 
wherein an axle (61) is secured to each support member (C5, L6-8), 
each interior cover part has inner wall portion that defines an opening for receiving the axle, (the inner wall portion is considered any portion of the interior cover part that defines an opening for receiving the axle, therefore the upper half of the interior cover part that receives the axle (61) meets the limitation of an inner wall portion.) 
    PNG
    media_image3.png
    458
    427
    media_image3.png
    Greyscale


and a first connector of the plural connectors is extended from the inner wall portion for engaging the support member.


    PNG
    media_image4.png
    354
    351
    media_image4.png
    Greyscale


REGARDING CLAIM 6
Morishita/Persson teaches the lawn mower of claim 5. Morishita further teaches 
wherein the first connector engages an outer peripheral edge of the support member. (The first connector circled above engages an outer peripheral edge of the support member (54).)

REGARDING CLAIM 7
Morishita/Persson teaches the lawn mower of claim 5. Morishita further teaches 
wherein a second connector of the plural connectors extends from an inner facing wall of the interior cover part, the second 8Atty. Dkt. No. HRA-48693 connector engages one of an outer peripheral edge of the support member and an inner surface of the support member. (The second connector circled below extends from an inner facing wall of the interior cover part and engages with the outer peripheral edge of the inner surface of the support member (54).)


    PNG
    media_image5.png
    347
    382
    media_image5.png
    Greyscale

REGARDING CLAIM 13
Morishita teaches a walk-behind lawn mower ((21), Fig. 1) comprising: 
a blade housing (22); (C3, L56-58) 9Atty. Dkt. No. HRA-48693 
a height adjusting mechanism for adjusting a height of the housing with respect to the associated ground, the height adjusting mechanism includes rear wheel support members ((54), Fig. 3) for supporting rear drive wheels (28,29); (C4, L61-68)
and the rear drive wheels include covers (Fig. 4, unlabeled element located between support member (54) and rear wheel (28).), 
each cover having an exterior cover part (side facing the wheel (28)) and an interior cover part (side facing the support member (54)), 

    PNG
    media_image1.png
    894
    369
    media_image1.png
    Greyscale

Cover as shown in Fig. 4 of Morishita
the interior cover part including at least one connector integrally formed with the interior cover part to define a unitary component, the at least one connector configured for a snap-fit connection with each respective support member. (Fig. 4 shows two connectors configured for a snap-fit connection between the interior cover part and the support member (54).)

    PNG
    media_image2.png
    515
    129
    media_image2.png
    Greyscale


It should be noted that Morishita is cited as a US equivalent of the prior art referenced in Fig. 1 of Persson, therefore it is inferred that the unlabeled element of Morishita (circled in red above) located between the height-adjusting support member (54) and the rear wheel (28) disclosed in Fig. 4 can be drawn to the cover (109) located between the height-adjusting support member (106) and the rear wheel (102) disclosed in Persson. Persson at Para. [0007]) teaches that the cover (109) is provided to prevent dirt from entering the inside of the wheel and gear mechanism. Therefore, it would have been obvious to one of ordinary skill in the art, as of the effective filing date, that the unlabeled element in Morishita disposed behind the rear wheel (28) and configured to snap-fit onto the support member (54) would inherently serve to seal off the transmission components from outside exposure, as explicitly taught by Persson. 

REGARDING CLAIM 14
Morishita/Persson teaches the lawn mower of claim 13. Morishita further teaches 
wherein the at least one connector is plural connectors, each integrally formed with the cover. (Fig. 4 discloses two connectors integrally formed with the interior cover part (see check-shaped connectors circled above).)

REGARDING CLAIM 15
Morishita/Persson teaches the lawn mower of claim 14. Morishita further teaches 
wherein each interior cover part has an opening for receiving an axle (61) secured to each support member, (C5, L6-8)

    PNG
    media_image3.png
    458
    427
    media_image3.png
    Greyscale

a first connector of the plural connectors is extended adjacent the axle and engages an outer peripheral edge of the support member. (The first connector circled below is disposed adjacent the axle and engages an outer peripheral edge of support member (54).)


    PNG
    media_image4.png
    354
    351
    media_image4.png
    Greyscale


REGARDING CLAIM 16
Morishita/Persson teaches the lawn mower of claim 15. Morishita further teaches 
wherein a second connector of the plural connectors extends from an inner facing wall of the cover, the second connector engages one of the outer peripheral edge of the support member and an inner surface of the support member. (The second connector circled below extends from an inner facing wall of the interior cover part and engages with the outer peripheral edge of the inner surface of the support member (54).) 




    PNG
    media_image5.png
    347
    382
    media_image5.png
    Greyscale



Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morishita/Persson as applied to claim 1 above, and further in view of Forlani (US 20030152434 A1).

REGARDING CLAIM 11
Morishita/Persson teaches the lawn mower of claim 1. 
Morishita does not explicitly teach
further including a transmission having an output shaft with a drive gear mounted on the end portion of the output shaft, the end portion extended through an opening in one of the interior cover parts to be received in a space defined by the respective cover, the one interior cover part includes a shroud covering the drive gear.
Persson at Fig. 1, Para. [0004] references a prior art with a US equivalent drawn to Morishita that teaches a similar lawn mower utilizing a drive gear mounted on an output shaft to drive the rear mower wheels (102) in place of the sprocket and chain drive system used in Morishita.  
Persson teaches
further including a transmission (Fig. 1) having an output shaft (101) with a drive gear (105) mounted on the end portion of the output shaft (Para. [0003]), the end portion extended through an opening in one of the interior cover parts (109) to be received in a space defined by the respective cover (as seen in Fig. 1), 
It would have been obvious to one of ordinary skill in the art, as of the effective filing date, to swap the sprocket and chain transmission system of Morishita with the gear transmission system of Persson. Persson at Para. [0003-0004] teaches that the two types of systems are functional equivalents of each other as they both provide a similar solution for transmitting power from the transmission to the wheels, with the gear drive system of Persson being the most common solution. 
Morishita/Persson does not explicitly teach
the one interior cover part includes a shroud covering the drive gear.
Forlani at Para. [0085] teaches a shroud (59) configured to encase the top half of a driven gear (57) in order to prevent the ingress of dirt and dust into the teeth of the gear. It would have been obvious to one of ordinary skill in the art, as of the effective filing date, to incorporate a shroud over the drive gear of Morishita in order to provide improved protection of the internal transmission components against dust, dirt, or debris it may encounter during outdoor use. 

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morishita (US 4785612 A) in view of Persson (US 20110173941 A1) in view of McLean et al. (US 6857709 B1).

REGARDING CLAIM 19
Morishita teaches a walk-behind lawn mower (21) comprising: 
a blade housing (22); 10Atty. Dkt. No. HRA-48693(C3, L56-58) 
a height adjusting mechanism for adjusting a height of the housing with respect to the associated ground, (C3, L43-46)
the height adjusting mechanism includes rear wheel support members ((54), Fig. 3) for supporting rear drive wheels (28,29); (C4, L61-68)
and the rear drive wheels include covers (Fig. 4, unlabeled element located between support member (54) and rear wheel (28).), 
each cover having an exterior cover part (side facing the wheel (28)) and an interior cover part (side facing the support member (54)), 

    PNG
    media_image1.png
    894
    369
    media_image1.png
    Greyscale

It should be noted that Morishita is cited as a US equivalent of the prior art referenced in Fig. 1 of Persson, therefore it is inferred that the unlabeled element of Morishita (circled in red) located between the height-adjusting support member (54) and the rear wheel (28) disclosed in Fig. 4 can be drawn to the cover (109) located between the height-adjusting support member (106) and the rear wheel (102) disclosed in Persson. Persson at Para. [0007]) teaches that the cover (109) is provided to prevent dirt from entering the inside of the wheel and gear mechanism. Therefore, it would have been obvious to one of ordinary skill in the art, as of the effective filing date, that the unlabeled element in Morishita disposed behind the rear wheel (28) and configured to snap-fit onto the support member (54) would inherently serve to seal off the transmission components from outside exposure, as explicitly taught by Persson. 

the interior cover part including plural connectors each integrally formed with the interior cover part to define a unitary component, 

    PNG
    media_image2.png
    515
    129
    media_image2.png
    Greyscale


a first connector (top connector circled above) of the plural connectors engages an outer peripheral edge of one of the support members, 
Morishita/Persson does not explicitly teach
a second connector of the plural connectors extends through an opening in the one support member and engages an inner surface of the one support member. 
McLean at C4, L28-30, Fig. 1 teaches a plurality of integral connectors (20) that aid in the guidance of the interior face of a wheel cover (4) onto a support member (8).
a second connector (20) of the plural connectors extends through an opening (22) in the one support member (8) and engages an inner surface of the one support member. 
It would have been obvious to one of ordinary skill in the art, as of the effective filing date, to include second connectors extending through the support member as taught by McLean in order to incorporate a guiding component that facilitates the installation of the cover and restricts movement of the cover with respect to the support member. 

12.             Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morishita/Persson/Forlani as applied to claim 11 above, and further in view of Lin et al. (US 20150176330 A1). 

REGARDING CLAIM 12
Morishita/Persson/Forlani teaches the lawn mower of claim 11. Morishita/Persson/Forlani does not explicitly teach 
wherein the transmission includes a spring member, and the one interior cover part includes a pocket sized to securely receive a free end portion of the spring member.
Lin at Fig. 2 teaches a transmission assembly (30) mounted on a gear (22), wherein the transmission assembly comprises a torsion spring (34) with a connecting end (341). The connecting end (341) of the spring (34) is received in a notch (224) of an interior cover (223). 
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to incorporate a spring member into the transmission assembly of Morishita/Persson/Forlani in substantially the manner as taught by Lin, in order to provide an alternative set up for a similar transmission.

Allowable Subject Matter
14.        Claims 8-10, 17-18, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
15.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fan et al. (US 20190223378 A1) discloses a walk-behind mower with a wheel cover. Smith et al. (US 20070227840 A1) discloses a shield for a vehicle wheel. Csonka et al. (US 6434918 B1) discloses a wheel cover to be inserted with a drive gear. Fujimoto (US 4811552 A) discloses a height adjustment mechanism on the wheel of a walk-behind mower. Dobberpuhl (US 4212364 A) discloses a protective guard/shield extending over the clutch and gearing and a height adjustment mechanism provided on the support frame of the drive wheels.
16.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA C TRAN whose telephone number is (571)272-8758. The examiner can normally be reached M-F 7:30-5 EST.
     	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will, can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit httos://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        
/JULIA C TRAN/Examiner, Art Unit 3671